                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION



    UNITED STATES OF AMERICA,                   )
                                                )
                                                )
    v.                                          )     Case No. 3:15-cr-0037-2
                                                )     Judge Aleta A. Trauger
                                                )
    BENJAMIN BRADLEY                            )



                                            ORDER

         For the reasons set forth in the accompanying Memorandum, Benjamin Bradley’s Motion

to Dismiss the Forfeiture Allegations of the Indictment and Deny the Government’s Request for a

Money Judgment (Doc. No. 1125) is DENIED.

         It is so ORDERED.

         This the 9th day of April, 2019.




                                            ____________________________________
                                            ALETA A. TRAUGER
                                            United States District Judge
